United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2601
                                   ___________

Dana Thompson,                      *
                                    *
            Appellant,              *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
T. C. Outlaw, Warden, FCI Waseca,   *
                                    *    [UNPUBLISHED]
            Appellee.               *
                               ___________

                             Submitted: July 7, 2005
                                Filed: July 15, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Dana Thompson appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition. Following our de novo review, see United States v. Lurie,
207 F.3d 1075, 1076 (8th Cir. 2000), we agree with the district court that the federal
Bureau of Prisons (BOP) properly concluded that Thompson was ineligible for early
release based on his robbery conviction, and that he could not pursue his


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota.
Administrative Procedure Act-based claim because he failed to exhaust relevant
administrative remedies. See Lopez v. Davis, 531 U.S. 230, 242-44 (2001) (holding
that 28 C.F.R. § 550.58 is reasonable interpretation of 18 U.S.C. § 3621(e)(2)(B) both
in taking account of preconviction conduct and in making categorical exclusions);
United States v. Chappel, 208 F.3d 1069, 1069 (8th Cir. 2000) (per curiam)
(affirming district court’s dismissal--for failure to exhaust administrative remedies--of
inmate’s § 2241 petition seeking an order addressing right to pretrial credit against
federal sentence); Zachar v. Tippy, 202 F.3d 1039, 1044 (8th Cir. 2000) (upholding
denial of early release to inmate who completed Residential Drug Abuse Program
because his earlier conviction in California for aggravated assault, which was listed
in § 550.58, met the FBI’s Uniform Crime Reporting definition); 28 C.F.R.
§ 550.58(a)(1)(iv) (as exercise of discretion vested in director of BOP, inmates who
have prior felony or misdemeanor conviction for, inter alia, robbery are not eligible
for early release).

      Accordingly, we affirm under 8th Cir. Rule 47B.
                     ______________________________




                                          -2-